DETAILED ACTION
The communication dated 5/18/2022 has been entered and fully considered.
Claims 1-2 and 8. Claims 1-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The Applicant’s amendments have overcome the 112(b) rejection set forth in the Non-Final Office Action of 3/21/2022. Therefore the 112(b) rejection is withdrawn.
Applicant’s arguments, see pg. 7-8, filed 5/18/2022, with respect to the rejection(s) of claim(s) 1-2 under § 103 have been fully considered and are persuasive. The Applicant argues that a plurality of tape substrates A are arranged so that each of the individual tape substrates A forms an overlapping portion and a non-overlapping portion in which each of the individual tape substrates A overlaps with one or more of other individual tape substrates A, which is not taught in MOTOHASHI or MASINI. The Examiner agrees that MOTOHASHI and MASINI do not teach a plurality of tape substrates A are arranged so that each of the individual tape substrates A forms an overlapping portion and a non-overlapping portion in which each of the individual tape substrates A overlaps with one or more of other individual tape substrates A. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. (using translation of JP 5292972 B2 as provided in the IDS of 7/31/2019), hereinafter MOTOHASHI, in view of FrogTape (“How to Paint a Chalkboard using Chalkboard Paint, found at: https://www.youtube.com/watch?v=QOv_q4EFvXs), hereinafter FROGTAPE.
Regarding claim 1, MOTOHASHI teaches: A method for producing a fiber-reinforced plastic using a tape substrate A and a sheet substrate B (MOTOHASHI teaches a process of producing a fiber reinforced plastic [0001]), the tape substrate A being a tape-shaped substrate including one or more sheets of incised prepreg a (MOTOHASHI teaches a cut prepreg base material (2) that is cut according to a plurality of cut patterns [0031]), the incised prepreg a being a prepreg including unidirectionally oriented reinforcing fibers and a resin and having a plurality of incisions dividing the reinforcing fibers formed in the prepreg (MOTOHASHI teaches the laminate is a unidirectional prepreg base in which the fibers (1) are arranged in one direction is integrated by orienting the fiber orientation direction in at least two or more directions [0018]. MOTOHASHI teaches the fibers are divided by the cuts (3) [0030]), and satisfying the following condition 1 (MOTOHASHI teaches satisfying condition one [0030; 0033]), the sheet substrate B being a substrate including randomly oriented reinforcing fibers and a resin (MOTOHASHI teaches several layers (11) of the laminate [0024; Fig. 3]), wherein the method for producing a fiber-reinforced plastic comprises: a placement step (A) of placing a plurality of tape substrates A on a mold (MOTOHASHI teaches the laminated body (31) is disposed in the mold [0041]) such that each of the tape substrates A forms an overlapping portion in which the tape substrate A overlaps one or more other tape substrates A and a non-overlapping portion in which the tape substrate A does not overlap any other tape substrates A (MOTOHASHI shows some sheets are overlapping other sheets [Figs. 1, 7a]); a placement step (B) of placing a sheet substrate B (MOTOHASHI teaches a plurality of layers (11) [Fig. 15]); and a molding step of heating and pressing the tape substrates A and the sheet substrate B placed (MOTOHASHI teaches laminate is formed by a heating press molding machine [0049; 0054]), (Condition 1) the average length xa (mm) of the incisions and the average length ya (mm) of the reinforcing fibers divided by the incisions satisfy ya > 6.0xa + 10 (MOTOHASHI teaches the length of the fibers are between 10 to 100 mm and the length of the projected cuts is in the range of 30 µm to 100 mm [0033]. It would have been obvious to one of ordinary skill in the art that they may choose the projected cuts to be 30 µm with the fiber length of 15 mm, which would satisfy condition 1 and is within the claimed ranges of the fibers and projected cuts. 15 mm > (6.0(0.03) + 10) = 15 mm > 10.18 mm. Other examples satisfy the claim as shown in Table 3).
MOTOHASHI does not explicitly teach: the tape substrates A forms an overlapping portion in which the tape substrate A overlaps one or more other tape substrates A and a non-overlapping portion in which the tape substrate A does not overlap any other tape substrates A. In the same field of endeavor, tape, FROGTAPE teaches four individual pieces of tape that are used to form a border on a wall substrate and the tapes have overlapping edges, but do not overlap with any other tape [shown at 0:43-1:06]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MOTOHASHI, by having overlapping edges with tape, as suggested by FROGTAPE, in order to create a border as shown at [1:05].
Furthermore, it is known in the art of tapes that tape has been used to create a shape of a square or rectangle with overlapping and non-overlapping portions as that shown in FROGTAPE. See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
Regarding claim 2, MOTOHASHI teaches: A method for producing a fiber-reinforced plastic using a tape substrate A and a sheet substrate C (MOTOHASHI teaches a process of producing a fiber reinforced plastic [0001]), the tape substrate A being a tape-shaped substrate including one or more sheets of incised prepreg a (MOTOHASHI teaches a cut prepreg base material (2) that is cut according to a plurality of cut patterns [0031]), the incised prepreg a being a prepreg including unidirectionally oriented reinforcing fibers and a resin and having a plurality of incisions dividing the reinforcing fibers formed in the prepreg (MOTOHASHI teaches the laminate is a unidirectional prepreg base in which the fibers (1) are arranged in one direction is integrated by orienting the fiber orientation direction in at least two or more directions [0018]. MOTOHASHI teaches the fibers are divided by the cuts (3) [0030]), and satisfying the following condition 1 (MOTOHASHI teaches satisfying condition one [0030; 0033]), the sheet substrate C being a substrate including one or more sheets of incised prepreg c, the incised prepreg c being a prepreg including unidirectionally oriented reinforcing fibers and a resin and having a plurality of incisions dividing the reinforcing fibers formed in the prepreg (MOTOHASHI teaches the laminate is a unidirectional prepreg base in which the fibers (1) are arranged in one direction is integrated by orienting the fiber orientation direction in at least two or more directions [0018]. MOTOHASHI teaches the fibers are divided by the cuts (3) [0030]. MOTOHASHI teaches the substrate has multiple sheets [Fig. 1] and the structure can have multiple substrates as shown in Fig. 15), and satisfying the following condition 2 (MOTOHASHI can also satisfy condition 2), wherein the method for producing a fiber-reinforced plastic comprises: a placement step (A) of placing a plurality of tape substrates A on a mold (MOTOHASHI teaches the laminated body (31) is disposed in the mold [0041]) such that each of the tape substrates A forms an overlapping portion in which the tape substrate A overlaps one or more other tape substrates A and a non-overlapping portion in which the tape substrate A does not overlap any other tape substrates A (MOTOHASHI shows some sheets are overlapping other sheets [Figs. 7a]); a placement step (C) of placing a sheet substrate C (MOTOHASHI teaches the laminated body (31) is disposed in the mold [0041]. MOTOHASHI shows multiple sheets can be put in the mold [Figs. 5-7]); and a molding step of heating and pressing the tape substrates A and the sheet substrate C placed (MOTOHASHI teaches laminate is formed by a heating press molding machine [0049; 0054]), (Condition 1) the average length xa (mm) of the incisions and the average length ya (mm) of the reinforcing fibers divided by the incisions satisfy ya > 6.Oxa + 10 (MOTOHASHI teaches the length of the fibers are between 10 to 100 mm and the length of the projected cuts is in the range of 30 µm to 100 mm [0033]. It would have been obvious to one of ordinary skill in the art that they may choose the projected cuts to be 30 µm with the fiber length of 15 mm, which would satisfy condition 1 and is within the claimed ranges of the fibers and projected cuts. 15 mm > (6.0(0.03) + 10) = 15 mm > 10.18 mm. Other examples satisfy the claim as shown in Table 3), (Condition 2) the average length xc (mm) of the incisions and the average length yc (mm) of the reinforcing fibers divided by the incisions satisfy yc ≤ 6.0xc + 10 (MOTOHASHI teaches the length of the fibers are between 10 to 100 mm and the length of the projected cuts is in the range of 30 µm to 100 mm [0033]. It would have been obvious to one of ordinary skill in the art that they may choose the projected cuts to be 100 mm with the fiber length of 100 mm, which would satisfy condition 2 and is within the claimed ranges of the fibers and projected cuts. 100 mm > (6.0(100) + 10) = 100 mm ≤ 610 mm. Other examples satisfy the claim as shown in Table 3).
MOTOHASHI does not explicitly teach the overlapping sheets. In the same field of endeavor, tape, FROGTAPE teaches four individual pieces of tape that are used to form a border on a wall substrate and the tapes have overlapping edges, but do not overlap with any other tape [shown at 0:43-1:06]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MOTOHASHI, by having overlapping edges with tape, as suggested by FROGTAPE, in order to create a border as shown at [1:05].
Furthermore, it is known in the art of tapes that tape has been used to create a shape of a square or rectangle with overlapping and non-overlapping portions as that shown in FROGTAPE. See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
Regarding claim 3, MOTOHASHI teaches: wherein the sheet substrate C includes two incised prepregs c with their orientation directions of reinforcing fibers perpendicularly intersecting each other (MOTOHASHI teaches the fiber directions of the prepreg base material are oriented in at least two directions and integrated [0008]), and in the placement step (C), two or more sheet substrates C are placed on the mold such that any of them overlap one or more of the other sheet substrates C (MOTOHASHI teaches the sheets are placed in the mold [0049] and sheets are overlapping [Figs. 3-4].).
Regarding claim 4, MOTOHASHI teaches: wherein the average length of the incisions of the incised prepregs c is 1.5 times or more the average length of the incisions of the incised prepregs a (Table 3- as an example, 6.8 mm (Example 16) is at least 1.5 times more than 0.12 mm (Example 14))).
Regarding claim 5, MOTOHASHI teaches: wherein when a circle with a radius of 5 mm located at an arbitrary position in a plane of the incised prepregs c is extracted, 13 or more incisions are included in the circle (MOTOHASHI teaches in Example 16, notch interval is 1 mm thus in a circle with a 5mm radius, at least 13 incisions would be present).
Regarding claim 6, MOTOHASHI and MASINI do not appear to explicitly teach: wherein incisions 1 and incisions 2 are formed in the incised prepreg c, with the incisions 1, the absolute value of an angle θ1 formed with the fiber direction of the reinforcing fibers satisfies 0° < θ1 <10°, and the average length xc1 of the incisions satisfies 5 mm < xc1 < 50 mm, with the incisions 2, the absolute value of an angle θ2 formed with the fiber direction of the reinforcing fibers satisfies 10° < θ2 < 45°, and the average length xc2 of the incisions satisfies 0.5 mm < xc2 < 5 mm, and substantially all reinforcing fibers contained in the incised prepreg c are divided by the incisions 1 or incisions 2, and the length of the divided reinforced fibers is 0.1 to 15 mm.
However, this is a result-effective variable modifying the fluidity of the resin in the composite and the mechanical properties of the composite [0027]. Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the pattern of cuts through routine experimentation in order to perfect the result-effective variable of the fluidity of the resin in the composite and the mechanical properties of the composite [0027], thus meeting the instant claim. See MPEP 2144.05 (II).
Regarding claims 8 and 11, MOTOHASHI teaches: wherein of two of the plurality of tape substrates A forming the overlapping portion by overlapping together (MOTOHASHI teaches overlapping sheets in Figure 1]), the fiber direction of the reinforcing fibers in the incised prepreg a located on the overlapping portion side of one of the two tape substrates A differs from the fiber direction of the reinforcing fibers in the incised prepreg a located on the overlapping portion side of the other of the two tape substrates A (MOTOHASHI teaches the reinforcing fibers in the sheets are different and would inherently be different in the overlapping portions [Fig. 1]), and both the fiber directions of the two tape substrates A intersect (MOTOHASHI teaches some of the fiber directions intersect [Fig. 1]).
In the alternative, FROGTAPE teaches: wherein of two of the plurality of tape substrates A forming the overlapping portion by overlapping together (FROGTAPE shows overlapping and non-overlapping portions [1:05]), the fiber direction of the reinforcing fibers in the incised prepreg a located on the overlapping portion side of one of the two tape substrates A differs from the fiber direction of the reinforcing fibers in the incised prepreg a located on the overlapping portion side of the other of the two tape substrates A (The fibers in the tapes would inherently be different in the overlapping edges and the fibers would intersect at these edges [1:05]), and both the fiber directions of the two tape substrates A intersect (The fibers in the tapes would inherently be different in the overlapping edges and the fibers would intersect at these edges [1:05]).
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. (JP 5292972 B2, provided in the IDS of 7/31/2019), hereinafter MOTOHASHI, and FrogTape (“How to Paint a Chalkboard using Chalkboard Paint, found at: https://www.youtube.com/watch?v=QOv_q4EFvXs), hereinafter FROGTAPE, as applied to claims 1 and 2 above, and further in view of Masini (U.S. PGPUB 2015/0047151), hereinafter MASINI.
Regarding claims 7 and 10, MOTOHASHI and FROGTAPE teach all of the claimed limitations as stated above, but are silent as to wherein in the placement step (A), the ratio of the total of the area of the overlapping portion to the total of the area of the non-overlapping portion (“the total of the area of the overlapping portion”/”the total of the area of the non-overlapping portion”) is 0.05 to 0.8. In the same field of endeavor, composites, MASINI further teaches: wherein in the placement step (A), the ratio of the total of the area of the overlapping portion to the total of the area of the non-overlapping portion (“the total of the area of the overlapping portion”/”the total of the area of the non-overlapping portion”) is 0.05 to 0.8 (MASINI teaches a sheet layer (5) is w2+d1+w3 = (5-50 mm) + (1-15 mm) + (3-30 mm) = 5+1+3 = 9 mm, that is overlapped over the substrate with the overlapping portion being (w2 + d1 = 5 + 1) [0021; 0023; 0029] and would be a ratio of 6/9 = 0.667, meeting the claimed limitation). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MOTOHASHI and FROGTAPE, by having overlapping sheets, as suggested by MASINI, in order to manufacture a more rigid product [Abstract] and an improved process that is fast and east to carry out [0011].
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. (JP 5292972 B2, provided in the IDS of 7/31/2019), hereinafter MOTOHASHI, and FrogTape (“How to Paint a Chalkboard using Chalkboard Paint, found at: https://www.youtube.com/watch?v=QOv_q4EFvXs), hereinafter FROGTAPE, as applied to claims 1 and 2 above, and further in view of Sato et al. (U.S. PGPUB 2014/0272243), hereinafter SATO.
Regarding claims 7 and 10, MOTOHASHI and MASINI teach all of the limitations as stated above. In the alternative, in the same field of endeavor, composites, SATO teaches a ratio of total area of overlapping portion to the total area of non-overlapping portion to be 0.75-2 [0029-0030]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MOTOHASHI and FROGTAPE, by having a ratio of 0.75-2, as suggested by SATO, in order to for a thin connection with sufficient strength and stiffness [0030].
Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. (JP 5292972 B2, provided in the IDS of 7/31/2019), hereinafter MOTOHASHI, and FrogTape (“How to Paint a Chalkboard using Chalkboard Paint, found at: https://www.youtube.com/watch?v=QOv_q4EFvXs), hereinafter FROGTAPE, as applied to claims 1 and 2 above, and further in view of TOMIOKA et al. (U.S. PGPUB 2017/0190123), hereinafter TOMIOKA.
Regarding claims 9 and 12, MOTOHASHI and FROGTAPE teach all of the limitations as stated above, but are silent as to the reinforcing fibers oriented at 40 to 50° and fibers also oriented at -40 to -50°. In the same field of endeavor, composites, TOMIOKA teaches fibers that are oriented at +45 degrees and oriented at -45 degrees [0269]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MOTOHASHI and FROGTAPE, by having the fibers oriented at +45 degrees and oriented at -45 degrees, as suggested by TOMIOKA, in order to have a fiber-reinforced plastic with excellent mechanical characteristics [0020]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748